This judgment of conviction is sought to be reversed upon one ground alone, to wit, that the verdict is not sustained by sufficient evidence.
The defendant was indicted in the district court of Jefferson county charged with the crime of assaulting one Lum Stroud with a shotgun with intent to kill him. The cause was tried to a jury, and a verdict returned, which by its terms finds the defendant guilty of a simple assault, and fixes his punishment at 15 days' imprisonment in the county jail.
The evidence on the part of the state shows that the defendant assaulted one Lum Stroud, and attempted to shoot him with a shotgun, and that the defendant would have done so had not defendant's wife and son interfered and prevented the defendant from inflicting any wounds upon the prosecuting witness. The evidence for the defense was directly in conflict with that for the state.
Where the evidence is conflicting, this court will not disturb a judgment of conviction unless the evidence for the prosecution, if believed, *Page 719 
is entirely insufficient to support the judgment. In this case, the state's evidence is sufficient to support the verdict and judgment, and it was for the jury to decide the conflict in the evidence. Having done so adversely to the defendant, the judgment of conviction must stand, and it is hereby affirmed.